                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1893 Page 1 of 23




                                   1 Nadia P. Bermudez, Bar No. 216555
                                     KLINEDINST PC
                                   2 501 West Broadway, Suite 600
                                     San Diego, California 92101
                                   3 (619) 239-8131/FAX (619) 238-8707
                                   4 Lindsay N. Casillas, Bar No. 269688
                                     KLINEDINST PC
                                   5 801 K Street, Suite 2100
                                     Sacramento, California 95814
                                   6 (916) 444-7573/FAX (916) 444-7544
                                   7 Attorneys for Defendant EVANS
                                     HOTELS, LLC
                                   8
                                   9
                                  10                        UNITED STATES DISTRICT COURT
                                  11                     SOUTHERN DISTRICT OF CALIFORNIA
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12
                                  13 JAMES RUTHERFORD, an individual,                Case No. 18-CV-00435-JLS (MSB)
        KLINEDINST PC




                                     THE ASSOCIATION 4 EQUAL
                                  14 ACCESS,                                         MEMORANDUM OF POINTS AND
                                                                                     AUTHORITIES IN SUPPORT OF
                                  15               Plaintiffs,                       DEFENDANT'S MOTION FOR
                                                                                     ATTORNEY'S FEES OR IN THE
                                  16        v.                                       ALTERNATIVE, FOR SANCTIONS
                                                                                     PURSUANT TO 28 U.S.C. § 1927
                                  17 EVANS HOTELS, LLC a California                  AND THIS COURT'S INHERENT
                                     limited liability company and DOES 1            POWERS
                                  18 to 50,
                                                                                     Date:                November 5, 2020
                                  19               Defendants.                       Time:                1:30 p.m.
                                                                                     Courtroom:           4D
                                  20                                                 Judge:               Hon. Janis L. Sammartino
                                                                                     Magistrate Judge:    Hon. Michael S. Berg
                                  21                                                 Complaint Filed:     February 26, 2018
                                                                                     Trial Date:          None set
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                                         Case No. 18-CV-00435-JLS (MSB)
                                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                    ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1894 Page 2 of 23




                                   1                                            TABLE OF CONTENTS
                                                                                                                                                              Page
                                   2
                                   3 I.       INTRODUCTION ............................................................................................. 1
                                   4 II.      STATEMENT OF FACTS................................................................................ 2
                                   5          A.       Procedural & Factual Background. ........................................................ 2
                                   6          B.       Defendant's Earlier Attempts to Resolve This Matter in Good
                                                       Faith......................................................................................................... 3
                                   7
                                              C.       The Court’s September 3, 2020 Ruling. ................................................. 3
                                   8
                                                       1.        Facts Underlying the ADA Claim Could Not Be
                                   9                             Established. ................................................................................... 4
                                  10                   2.        Plaintiffs Pursued Fatally Flawed ADA Theories. ....................... 4
                                  11                   3.        Plaintiffs Lack Veracity and Good Faith in Pursuing their
                                                                 Claims. .......................................................................................... 5
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12
                                                       4.        Plaintiff A4EA is a Sham Entity Devoid of Credibility,
                                  13                             But A Serial Plaintiff Nonetheless................................................ 7
        KLINEDINST PC




                                  14 III.     LEGAL STANDARD ....................................................................................... 7
                                  15 IV.      ARGUMENT .................................................................................................... 8
                                  16          A.       Defendant Is Entitled To An Award Of Attorney’s Fees. ...................... 8
                                  17                   1.        Legal Standard For An Award Of Attorney’s Fees Under
                                                                 The ADA....................................................................................... 8
                                  18
                                                       2.        Attorney’s Fees Are Warranted Here. .......................................... 9
                                  19
                                                       3.        Defendant’s Incurred Attorney’s Fees Are Reasonable. ............ 11
                                  20
                                                                 (a)       The Reasonable Hourly Rate............................................ 12
                                  21
                                                                 (b)       Reasonable Number Of Hours and Costs Expended. ...... 13
                                  22
                                              B.       Alternatively, This Court Can and Should Award Sanctions To
                                  23                   Defendant. ............................................................................................ 13
                                  24                   1.        28 U.S.C § 1927 Justifies An Award Of All Fees. ..................... 14
                                  25                   2.        Plaintiffs Continuation Of This Case After It Was Filed
                                                                 Was Frivolous And Filed For An Improper Purpose. ................ 15
                                  26
                                                       3.        The Complaint’s Factual Contentions of Purported
                                  27                             “Disability” Were Made To Harass Defendant. ......................... 16
                                  28
                                                                                                    i                          Case No. 18-CV-00435-JLS (MSB)
                                            MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                       ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1895 Page 3 of 23




                                   1                  4.       Sanctions Are Appropriate Under This Court’s Inherent
                                                               Powers......................................................................................... 17
                                   2
                                       V.     CONCLUSION ............................................................................................... 18
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12
                                  13
        KLINEDINST PC




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                                ii                        Case No. 18-CV-00435-JLS (MSB)
                                            MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                       ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1896 Page 4 of 23




                                   1                                          TABLE OF AUTHORITIES
                                   2                                                                                                                   Page
                                   3
                                        CASES
                                   4
                                        Advocates for Individuals with Disabilities Found., Inc. v. Golden Rule
                                   5         Props., LLC,
                                             2017 U.S. Dist. LEXIS 103538 ....................................................................... 10
                                   6
                                        Advocates for Individuals with Disabilities, LLC v. MidFirst Bank,
                                   7         2018 U.S. Dist. LEXIS 123795, at *11 ................................................ 9, 11, 14
                                   8 Amphastar Pharm. Inc. v. Aventis Pharma SA,
                                          856 F.3d 696 ...................................................................................................... 8
                                   9
                                     Brown v. Lucky Stores,
                                  10      246 F.3d 1182 .................................................................................................... 7
                                  11 Camacho v. Bridgeport Fin., Inc.,
                                         523 F.3d 973 .................................................................................................... 12
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12
                                     Chamberlin v. Charat,
                                  13     2017 U.S. Dist. LEXIS 141166 ....................................................................... 13
        KLINEDINST PC




                                  14 Chambers v. NASCO, Inc.,
                                           501 U.S. 32, 46, 111 S. Ct. 2123 ............................................................... 14, 17
                                  15
                                     Christiansburg Garment Co. v. EEOC,
                                  16       434 U.S. 412 .................................................................................................. 8, 9
                                  17 CRST Van Expedited Inc. v. E.E.O.C.,
                                           136 S. Ct. 1642 .................................................................................................. 8
                                  18
                                     Fink v. Gomez,
                                  19       239 F.3d 989 .............................................................................................. 14, 17
                                  20 Harrell v. Hornbrook Cmty. Servs. Dist.,
                                           2018 U.S. Dist. LEXIS 25351 ......................................................................... 15
                                  21
                                     Hensley v. Eckerhart,
                                  22       461 U.S. 424 .................................................................................................... 11
                                  23 Hughes v. Rowe,
                                          449 U.S. 5, 14, 66 L. Ed. 2d 163 ....................................................................... 8
                                  24
                                     James Rutherford v. Boman
                                  25      (C.D. Cal., May 6, 2020) 2020 U.S. Dist. LEXIS 129044 ............................. 16
                                  26 James Rutherford v. JJ’s Mkt. & Liquor
                                          (C.D. CA February 21, 2020) 2020 U.S. Dist. LEXIS 31164 ........................ 16
                                  27
                                     Marrama v. Citizens Bank of Massachusetts,
                                  28      549 U.S. 365 .................................................................................................... 17
                                                                                                  iii                      Case No. 18-CV-00435-JLS (MSB)
                                             MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                        ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1897 Page 5 of 23




                                   1 Molski v. Mandarin Touch Rest.,
                                           347 F. Supp. 2d 860........................................................................................... 8
                                   2
                                     Neitzke v. Williams,
                                   3       490 U.S. 319 ...................................................................................................... 8
                                   4 Nguyen v. HOVG, LLC,
                                          2015 U.S. Dist. LEXIS 124019 ....................................................................... 13
                                   5
                                     NuVasive, Inc. v. Madsen Med., Inc.,
                                   6      2016 U.S. Dist. LEXIS 86870 ......................................................................... 13
                                   7 Rutherford v. Dinh
                                           (C.D. Cal., May 6, 2020) 2020 U.S. Dist. LEXIS 129798 ............................. 16
                                   8
                                     Sophia & Chloe, Inc. v. Brighton Collectibles, Inc.,
                                   9       2019 U.S. Dist. LEXIS 54576 ......................................................................... 11
                                  10 Summers v. A. Teichert & Son, Inc.,
                                           127 F.3d 1150 .................................................................................................... 8
                                  11
                                     Widrig v. Apfel,
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12       140 F.3d 1207 .................................................................................................. 11
                                  13
        KLINEDINST PC




                                  14 STATUTES
                                  15 28 U.S.C § 1927............................................................................................. 13, 14, 18
                                  16 Federal Rule of Evidence 408(b)— ............................................................................. 3
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                                  iv                       Case No. 18-CV-00435-JLS (MSB)
                                             MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                        ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1898 Page 6 of 23




                                   1                                     I.     INTRODUCTION
                                   2           Defendant EVANS HOTELS, LLC (“Defendant” or “Evans Hotels”) moves
                                   3 for an award of attorney’s fees after this Court dismissed Plaintiffs James
                                   4 Rutherford (“Rutherford”) and The Association 4 Equal Access’s (“Association” or
                                   5 “A4EA”) Americans with Disabilities Act (“ADA”) claim on September 3, 2020.
                                   6 Defendant alternatively seeks an award of its attorney’s fees as a sanction pursuant
                                   7 to 28 U.S.C § 1927 and this Court’s “inherent powers.”
                                   8           As this Court is fully aware, the Plaintiffs are serial, high volume ADA
                                   9 litigants. Plaintiffs’ extortionate demands, litigation conduct in this and other cases,
                                  10 and live and sworn testimony make clear that the instant ADA claim was brought in
                                  11 bad faith. Plaintiffs’ tactics seek to undermine the very fabric of the legal system.
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 As detailed below, despite the fact that Defendant updated its websites to address
                                  13 Plaintiffs’ alleged concerns, Plaintiffs subsequently: demanded $73,000 plus costs to
        KLINEDINST PC




                                  14 settle this case; rejected a Rule 68 offer that exceeded the amount of allowable
                                  15 statutory damages; noticed ten depositions, including that of an Evans Hotels Vice
                                  16 President, including a Rule 30(b)(6) deposition with 17 topics; and sought to
                                  17 transform this case into a class action suit through a fundamentally flawed motion
                                  18 for class certification.
                                  19           Plaintiffs should have accepted Defendant’s offer and “close[d] the book on a
                                  20 job well done and move[d] on, [but instead] Mr. Rutherford has required the Parties
                                  21 and this Court to expend valuable resources so that he may ‘extort [his] cash
                                  22 settlement’.” [ECF 102 at p. 38:8-9.]
                                  23           There are few cases that reek as much of bad faith as this one. Consequently,
                                  24 Defendant respectfully request that the Court grant this Motion and order that
                                  25 Plaintiffs and/or their counsel pay Defendant’s attorney’s fees in the amount of
                                  26 $205,067.50, costs totaling $12,615.73, and all appropriate sanctions issued.
                                  27 / / /
                                  28 / / /
                                                                                       1                  Case No. 18-CV-00435-JLS (MSB)
                                             MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                        ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1899 Page 7 of 23




                                   1                                II.    STATEMENT OF FACTS
                                   2           A.      Procedural & Factual Background. 1
                                   3           On January 18, 2018, Rutherford and the Association filed a complaint
                                   4 against Defendant for violation of the Unruh Act and for declaratory relief for
                                   5 violations of Title III of the ADA and the Unruh Act in the Superior Court of the
                                   6 State of California, County of San Diego, claiming that Defendant’s hotel
                                   7 reservation system denied Plaintiffs and those similarly situated full and equal
                                   8 access to its reservation services. See generally ECF No. 1-2 Ex. A. Plaintiffs filed
                                   9 an amended complaint on February 16, 2018. See generally ECF No. 1-2 Ex. B.
                                  10           On February 26, 2018, Defendant removed to this Court on the basis of
                                  11 federal question jurisdiction. See generally ECF No. 1. Plaintiffs requested leave to
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 file a second amended complaint to add class action allegations, see generally ECF
                                  13 No. 12, which the Court granted. See generally ECF No. 20. Plaintiffs’ operative
        KLINEDINST PC




                                  14 Second Amended Complaint (“SAC”) is a putative class action asserting two causes
                                  15 of action for violations of the Unruh Act and the ADA. See generally ECF No. 21.
                                  16           On April 29, 2019, this Court issued an Order requesting Plaintiffs show
                                  17 cause why this matter should not be dismissed for lack of Article III standing which
                                  18 required briefing from Plaintiffs. (ECF 59.) On May 24, 2019, this Court issued an
                                  19 Order scheduling an evidentiary hearing. (ECF 66.) On July 1, 2019, this Court held
                                  20 an evidentiary hearing allowing Plaintiffs a third opportunity to present evidence
                                  21 that they had met the requirements of Article III standing at this stage of litigation.
                                  22 / / /
                                  23 / / /
                                  24 / / /
                                  25 / / /
                                  26
                                  27
                                       1
                                      The facts in this section I.B are set forth nearly verbatim from the Court's
                                  28 September 3, 2020 Ruling. [ECF 102.]
                                                                                 2                 Case No. 18-CV-00435-JLS (MSB)
                                             MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                        ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1900 Page 8 of 23




                                   1           B.      Defendant's Earlier Attempts to Resolve This Matter in Good
                                   2                   Faith.
                                   3           After filing their initial complaint, Plaintiffs sent a February 5, 2018 letter to
                                   4 Defendant that included a monetary demand of $73,000 plus costs. (See, Declaration
                                   5 of Nadia P. Bermudez (“Bermudez Decl.”), filed concurrently, ¶ 4, Exhibit A.) 2
                                   6            On March 2, 2018, Defendant served Plaintiffs with Rule 68 Offers of
                                   7 Judgment in excess of the $4,000.00 statutory damages limit by $1.00 and $1,500 in
                                   8 attorney’s fees, along with a promise that since February 27, 2018, Defendant had
                                   9 taken steps necessary to ensure that Defendant’s online reservation services (the
                                  10 “Websites”) allowed persons with mobility impairments to independently identify
                                  11 accessible feature of Defendant’s hotels and independently reserve accessible
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 rooms. (See, Bermudez Decl., ¶ 6-8, Exhibits B and C.) On March 13, 2018, the
                                  13 Offers were rejected by Plaintiffs’ counsel, who reiterated the demand of $73,000
        KLINEDINST PC




                                  14 plus costs. (See, Bermudez Decl., ¶ 9, Exhibit D.) No reasonable counter-offers
                                  15 were ever made by Plaintiffs. (See, Bermudez Decl., ¶ 10.)
                                  16           C.      The Court’s September 3, 2020 Ruling.
                                  17           The Court issued a ruling on September 3, 2020, dismissing Plaintiffs' ADA
                                  18 claim and remanding the Unruh claim to Superior Court. [ECF 102.] The Court's
                                  19 rulings included the following findings, undermining the allegations in the First
                                  20 Amended Complaint and leading to the dismissal of the ADA claim:
                                  21 / / /
                                  22 / / /
                                  23 / / /
                                  24
                                  25  Defendants do not offer Plaintiffs’ letter as evidence to prove or disprove the
                                       2

                                     validity or amount of a claim, but instead offer it “for another purpose” under
                                  26 Federal Rule of Evidence 408(b)—to show that the claim was unreasonable,
                                  27 vexatious, and intended solely to extract a windfall settlement, and that Plaintiffs
                                     continued to litigate after the claim clearly became so, driving Defendant’s
                                  28 attorney’s fees into six figures.
                                                                                 3                 Case No. 18-CV-00435-JLS (MSB)
                                             MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                        ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1901 Page 9 of 23




                                   1                1.     Facts Underlying the ADA Claim Could Not Be Established.
                                   2         The Court found that that Rutherford was unable to establish that he even
                                   3 needed an accessible room:
                                   4            The Court sees several issues with Mr. Rutherford’s claimed
                                                encounters with barriers on Defendant’s Websites. First, it is
                                   5
                                                clear from Mr. Rutherford’s testimony that his mobility- and
                                   6            balance-related disabilities are not consistent because the severity
                                                of his condition correlates to “the level of pain” that he is
                                   7
                                                experiencing. […] It is therefore unclear the extent to which Mr.
                                   8            Rutherford required an accessible room at the time he wished to
                                                visit Defendant’s Hotels.
                                   9
                                  10 (Id. at p. 28:20-23, 26-28 [emphasis added].)
                                  11         Additionally the court found Rutherford to not be credible about his alleged
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 disability: “[n]aturally, Mr. Rutherford’s propensity for exaggeration leads the Court
                                  13 to question whether he similarly has exaggerated the extent of his disability and/or
        KLINEDINST PC




                                  14 his intent to return to Defendant’s Hotels.” (Id. at p. 39:2-4.)
                                  15                2.     Plaintiffs Pursued Fatally Flawed ADA Theories.
                                  16         Though given multiple opportunities to show the basis of their claims, the
                                  17 Court also ruled that there were several, fatal flaws to Plaintiffs’ legal theories:
                                  18        “… Mr. Rutherford fails to establish injury-in-fact under Section
                                             36.302(e)(1)(i)…[ECF, p. 29:7 (emphasis added).]
                                  19
                                            “It may be true that Mr. Rutherford need not have personally encountered the
                                  20         alleged barrier, but he still must have personal knowledge of it to establish
                                  21         standing. … Mr. Rutherford, by contrast, learned of additional steps in
                                             Defendant’s reservation system for accessible rooms only through discovery
                                  22         in this case. … Consequently, Mr. Rutherford’s knowledge of the alleged
                                  23         Section 36.302(e)(1)(i) violation is—at best—secondhand, which cannot
                                             confer standing.” (Id. at p. 30:1-2, 14-17 [italics in original].)
                                  24
                                            “Third, Mr. Rutherford fails to establish injury-in-fact under Section
                                  25         36.302(e)(1)(ii)…” (Id. at p. 30:18-19.)
                                  26        “For all these reasons, the Court concludes that Mr. Rutherford has failed
                                  27         to establish injury-in-fact under either theory of liability pursuant to
                                             Section 32.306(e)(1).” (Id. at p. 32:4-5 [emphasis added].)
                                  28
                                                                                    4                  Case No. 18-CV-00435-JLS (MSB)
                                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                     ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1902 Page 10 of 23




                                1        “The remaining factors undermine Mr. Rutherford’s professed intent to
                                          return to Defendant’s Hotels. Mr. Rutherford has not previously stayed at
                                2
                                          any of Defendant’s Hotels—indeed, prior to his deposition in this case, he
                                3         could not recall having visited San Diego… Considering the relevant factors,
                                4          the Court determines that Mr. Rutherford has failed to establish an intent
                                           to return to Defendant’s Hotels.” (Id. at p. 32:4-5, 8-9 [emphasis added].)
                                5
                                         “While the volume of Mr. Rutherford’s filings and his ‘tacking on state law
                                6         claims for Unruh damages to his federal ADA complaints’ may reveal a profit
                                7         motive, see Molski, 405 F. Supp. 2d at 1167, the Court is more troubled by
                                          Mr. Rutherford’s unflinching pursuit of what may be a moot controversy.”
                                8         (Id. at p. 37:20-23.)
                                9        “…[T]he Court concludes that Mr. Rutherford has failed to establish
                               10         actual knowledge of any alleged barrier sufficient to establish standing under
                                          the deterrent effect doctrine.” (Id. at p. 46:3-5 [emphasis added].)
                               11
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12        These obvious legal defects still did not deter Plaintiffs in pursuing these
                               13 frivolous claims or making unreasonable demands.
        KLINEDINST PC




                               14                3.     Plaintiffs Lack Veracity and Good Faith in Pursuing their
                               15                       Claims.
                               16        The Court, having the opportunity to listen to live testimony, also ruled that
                               17 Plaintiffs were dishonest or simply not credible. The Court’s ruling pointed to
                               18 various examples establishing the lack of Rutherford’s credibility and bad faith in
                               19 pursing these claims.
                               20        For example, the Court pointed to Rutherford’s contradictory testimony about
                               21 the membership of A4EA and whether Rutherford and his fiancée Patricia Filardi
                               22 (“Filardi”) had actually stayed at the Pelican Hill Resort. “These are but two
                               23 examples, but the cumulative effect is diminished confidence in Mr. Rutherford’s
                               24 testimony.” (Id. at p. 38:21-22.)
                               25        Indeed, multiple examples were provided:
                               26        “This, of course, assumes that the Court can take Mr. Rutherford at his
                               27         word when he claims that there is “[n]o question” that he would stay at
                                          any of Defendant’s Hotels once the alleged deficiencies with Defendant’s
                               28         Websites are addressed. See Tr. at 148:21–149:3. For a number of reasons,
                                                                            5               Case No. 18-CV-00435-JLS (MSB)
                                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                  ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1903 Page 11 of 23




                                1            the Court concludes that it cannot: “Plaintiff’s litigation history, coupled
                                             with a contradictory factual record, raises serious credibility questions and
                                2
                                             calls into question Plaintiff’s stated purpose for visiting the [Websites].” (Id.
                                3            at p. 35:12-19 [emphasis added].)
                                4          “The infrequency of Plaintiff’s past patronage of San Diego hotels, coupled
                                            with the volume of lawsuits filed against San Diego hotels and Mr.
                                5
                                            Rutherford’s failure to spend the night at any hotels he has sued in the past,
                                6           undermine the credibility of Mr. Rutherford’s professed intent to return
                                            to any of Defendant’s Hotels.” (Id. at p. 36:8-12 [emphasis added].)
                                7
                                           “Indeed, Mr. Rutherford has sued so many establishments that he does
                                8           not recall which, see Tr. at 69:6–8, or how many hotels he has sued. […]
                                9           [N]ot only could Mr. Rutherford not recall several of the hotels he had sued,
                                            but he could not recall where many were located, why he had wanted to stay
                               10           there, or the alleged violations on which his lawsuits were premised.” (Id. at
                               11           p. 37:7-12 [emphasis added].)
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12          “But factual contradictions were not the only factor bearing upon Mr.
                                            Rutherford’s credibility. Mr. Rutherford appears to tend to exaggerate or
                               13
        KLINEDINST PC




                                            understate his testimony to his advantage.” (Id. at p. 38:23-25 [emphasis
                               14           added].)
                               15          “Rather than close the book on a job well done and move on, Mr.
                                            Rutherford has required the Parties and this Court to expend valuable
                               16           resources so that he may extort [his] cash settlement.'” (Id. at p. 38:7-10.)
                               17          “Other testimony was simply implausible, such as Mr. Rutherford’s
                               18           claim that he did not know that Defendant’s Hotels were related to each
                                            other at the time he visited the Websites.” (Id. at 39:12-13 [emphasis
                               19           added].)
                               20          “Finally, the Court is troubled by the allegations by the Riverside County
                               21           District Attorney’s Office in the Enforcement Action. The Enforcement
                                            Action alleges that Plaintiffs’ “federal ADA lawsuits . . . rely on a few core
                               22           misrepresentations… The fact that Mr. Rutherford has been accused of
                               23           falsely alleging an intent to return to the businesses he has sued to establish
                                            Article III standing gives the Court pause, particularly given that the record
                               24           of this case appears to corroborate those allegations.” (Id. at p. 40:18-20;
                               25           41:3-6.)
                               26   ///

                               27   ///
                                    ///
                               28
                                                                                 6                 Case No. 18-CV-00435-JLS (MSB)
                                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                 ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1904 Page 12 of 23




                                1                4.     Plaintiff A4EA is a Sham Entity Devoid of Credibility, But A
                                2                       Serial Plaintiff Nonetheless.
                                3         The Court’s ruling agreed with Defendant’s arguments that A4EA was “a tool
                                4 of deception”, “devoid of credibility”, and a “sham.” (Id. at p. 48:17-49:1.) The
                                5 Court agreed that A4EA was nothing more than an entity “designed to extract higher
                                6 statutory settlements.” (Id. at p. 48:18-20.) The Court concluded: “On this record, the
                                7 Court concludes that the Association is not a legitimate organization, but rather serves
                                8 as the alter ego of Mr. Rutherford and/or Ms. Filardi.” (Id. at p. 50:10-11.)
                                9         Nonetheless, A4EA has served as a plaintiff in numerous ADA cases within
                               10 the Ninth Circuit using attorneys that have represented it as counsel of record here
                               11 and/or at Rutherford's deposition: Rutherford, A4EA v. Pac. Western Bank (S.D. CA
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 Feb 22, 2019) 2019 U.S. Dist. LEXIS 28752; Rutherford, A4EA v. Carl’s Jr. (C.D. CA
                               13 Dec 18, 2018) 2018 U.S. Dist. LEXIS 213050; Rutherford, A4EA v. Bhakta (C.D. CA
        KLINEDINST PC




                               14 Nov 15, 2017) 2017 U.S. Dist. LEXIS 190076; Rutherford, A4EA v. Cho-Park LLC
                               15 (C.D. CA Dec 14, 2017) 2017 U.S. Dist. LEXIS 206083; Rutherford, A4EA v. Hazit
                               16 Mkt. (C.D. CA Mar 15, 2019) 2019 U.S. Dist. LEXIS 42880; Rutherford, A4EA v.
                               17 Coast to Coast Commer., LLC (C.D. CA Nov 15, 2017) 2017 U.S. Dist. LEXIS
                               18 189267; Rutherford, A4EA v. Elite Hospitality, Inc. (C.D. CA Apr 03, 2018) 2018 U.S.
                               19 Dist. LEXIS 57014; Rutherford, A4EA v. Jack in the Box, Inc. (C.D. CA Jan 16, 2018)
                               20 2018 U.S. Dist. LEXIS 6906; and Rutherford, A4EA v. Popeyes La. Kitchen, Inc.
                               21 (C.D. CA Jan 23, 2018) 2018 U.S. Dist. LEXIS 10835.
                               22         Such conduct is inexcusable and merits the court's intervention.
                               23                                III.   LEGAL STANDARD
                               24         The attorney’s fee provision of the ADA allows the court to award a
                               25 prevailing private party “a reasonable attorney’s fee, including litigation expenses,
                               26 and costs.” Brown v. Lucky Stores, 246 F.3d 1182, 1190 (9th Cir. 2001) quoting 42
                               27 U.S.C. § 12205. Attorney’s fees under § 12205 should be awarded to a prevailing
                               28 defendant only if “‘the plaintiff’s action was frivolous, unreasonable, or without
                                                                              7                Case No. 18-CV-00435-JLS (MSB)
                                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                  ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1905 Page 13 of 23




                                1 foundation.’” Id. quoting Summers v. A. Teichert & Son, Inc., 127 F.3d 1150, 1154
                                2 (9th Cir. 1997). A defendant that is successful in getting a case dismissed for lack of
                                3 standing is a “prevailing party” for the purposes of an award of attorney’s fees.
                                4 Amphastar Pharm. Inc. v. Aventis Pharma SA, 856 F.3d 696, 709-10 (9th Cir. 2017),
                                5 holding that CRST Van Expedited Inc. v. E.E.O.C., 136 S. Ct. 1642, 1646, 194 L.
                                6 Ed. 2d 707 (2016) effectively overruled prior Ninth Circuit precedent.
                                7                                     IV.    ARGUMENT
                                8         A.     Defendant Is Entitled To An Award Of Attorney’s Fees.
                                9                1.     Legal Standard For An Award Of Attorney’s Fees Under
                               10                       The ADA.
                               11         A prevailing civil rights defendant may be awarded attorney fees under 42
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 U.S.C. § 12205 if the plaintiff’s claim was frivolous, unreasonable, vexatious or
                               13 groundless ab initio, or if the plaintiff continued to litigate after the claim clearly
        KLINEDINST PC




                               14 became so. Hughes v. Rowe, 449 U.S. 5, 14, 66 L. Ed. 2d 163, 101 S. Ct. 173
                               15 (1980) (quoting Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 422, 54 L. Ed.
                               16 2d 648, 98 S. Ct. 694 (1978)). An action is frivolous if it lacks an arguable basis in
                               17 law or in fact. Neitzke v. Williams, 490 U.S. 319, 325, 104 L. Ed. 2d 338, 109 S. Ct.
                               18 1827 (1989).
                               19         As set forth above, Plaintiffs failed miserably both in establishing a viable
                               20 claim and convincing the Court that they presented themselves honestly under oath.
                               21 Each example of the Court’s findings above show that this case was litigated not
                               22 only for too of a long time, but also for a bad motive. A “vexatious suit” is a
                               23 “lawsuit instituted maliciously and without good cause.” Molski v. Mandarin Touch
                               24 Rest., 347 F. Supp. 2d 860, 864 (C.D. Cal. 2004) quoting Black’s Law Dictionary
                               25 1596 (8th ed. 2004). “After examining Plaintiff’s extensive collection of lawsuits,
                               26 the Court believes that most, if not all, were filed as part of a scheme of systematic
                               27 extortion, designed to harass and intimidate business owners into agreeing to cash
                               28 settlements.” Id.
                                                                                 8                  Case No. 18-CV-00435-JLS (MSB)
                                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                  ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1906 Page 14 of 23




                                1          “‘Unreasonable’ means ‘[n]ot guided by reason; irrational or capricious.’”
                                2 Advocates for Individuals with Disabilities, LLC v. MidFirst Bank, 2018 U.S. Dist.
                                3 LEXIS 123795, at *11 (D. Ariz. July 24, 2018)(imposing § 1927 sanctions on
                                4 ADA plaintiff). Bad faith is not required to award fees. Christiansburg, 434 U.S. at
                                5 419. However, “if a plaintiff is found to have brought or continued such a claim in
                                6 bad faith, there will be an even stronger basis for charging him with the attorney’s
                                7 fees incurred by the defense.” Christiansburg Garment Co., 434 U.S. at 422. “Bad
                                8 faith is present when an attorney knowingly or recklessly raises a frivolous
                                9 argument or argues a meritorious claim for the purpose of harassing an opponent.
                               10 Tactics undertaken with the intent to increase expenses may also support a finding
                               11 of bad faith.” Advocates for Individuals with Disabilities, LLC v. MidFirst Bank,
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 2018 U.S. Dist. LEXIS 123795, at *12-13 (D. Ariz. July 24, 2018)(imposing §
                               13 1927 sanctions on ADA litigant).
        KLINEDINST PC




                               14          Here, Plaintiffs' aggressive litigation tactics, bad faith, and lies, coupled with
                               15 a refusal to entertain a reasonable settlement of this case, supports an award of
                               16 attorney’s fees.
                               17                  2.     Attorney’s Fees Are Warranted Here.
                               18          In its ruling, the Court has provided ample examples of Plaintiffs’ conduct
                               19 that meets the standard for an award of attorney’s fees here. (See section II.C,
                               20 above.) Despite the legal defects in this case and the non-credible allegations and
                               21 demands, Plaintiffs were undeterred and aggressively pursued this litigation in bad
                               22 faith. For example:
                               23          Right after filing their complaint, Plaintiffs unreasonably demanded $73,000
                               24           plus costs to settle this matter, which is nearly 20 times the amount that they
                               25           would be entitled to in statutory damages. (Bermudez Decl., ¶ 4, Exhibit A.)
                               26          Plaintiffs rejected Defendant’s Offers of Judgment that exceeded the $4,000
                               27           statutory damages limit and included attorney’s fees and details about
                               28           revisions to the Websites. (See, Bermudez Decl., ¶ 6-8, Exhibits B and C.)
                                                                               9                Case No. 18-CV-00435-JLS (MSB)
                                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                    ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1907 Page 15 of 23




                                1          Defendant noticed and took only two depositions, including Rutherford on
                                2           October 16, 2018 and in Rutherford's capacity as the 30(b)(6) designated
                                3           witness on behalf of the Association on October 19, 2018. (Bermudez Decl.,
                                4           ¶ 11.) Plaintiffs, on the other hand, noticed and took ten depositions of
                                5           various Defendant’s employees, including a Evans Hotels Senior Vice
                                6           President, and a Rule 30(b)(6) deposition with 17 separate topics. (Id.)
                                7           Plaintiffs’ noticed depositions included Defendant’s employees: Diane
                                8           Koczur (as an individual and as a Rule 30(b)(6) deponent), Scott Hartman,
                                9           Andy Thomas (as an individual and as a Rule 30(b)(6) deponent), Heath
                               10           Pitts, Thomas Mohrlock, Tom Farley, Kimberly Guerrero, and Patrick
                               11           Martin. (Id.)
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12          On email communications with Defendant’s counsel, Plaintiffs’ counsel
                               13           regularly included up to eight different attorneys from three or four different
        KLINEDINST PC




                               14           law firms that were representing Plaintiffs in this action. (Bermudez Decl., ¶
                               15           12, Exhibits E and F.)
                               16          Plaintiffs filed for leave to file a second amended complaint to include class
                               17           action allegations, which was opposed. [ECF 12.]
                               18          Plaintiffs filed a motion to strike Defendant’s affirmative defenses, which
                               19           was opposed. [ECF 26.]
                               20          Plaintiffs filed an ex parte motion for more time to file a motion for class
                               21           action certification, which was opposed. [ECF 40.]
                               22          Plaintiffs filed a motion for class action certification, which was opposed.
                               23           [ECF 45.]
                               24          Attorney’s fees awards are designed for precisely this type of case. Frankly,
                               25 there are likely few ADA cases with a worse record of deceit and bad faith. See,
                               26 Advocates for Individuals with Disabilities Found., Inc. v. Golden Rule Props., LLC,
                               27 2017 U.S. Dist. LEXIS 103538, at *5 (D. Ariz. Mar. 20, 2017) (ADA plaintiff’s
                               28 tactic “was a bait-and-switch maneuver aimed at ‘prolonging litigation and imposing
                                                                          10                Case No. 18-CV-00435-JLS (MSB)
                                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                    ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1908 Page 16 of 23




                                1 costs on the opposing party.’”). Advocates for Individuals with Disabilities, LLC v.
                                2 MidFirst Bank,, 2018 U.S. Dist. LEXIS 123795, at *13 (D. Ariz. July 24,
                                3 2018)(“Tactics undertaken with the intent to increase expenses may also support a
                                4 finding of bad faith,” imposing § 1927 sanctions against serial ADA plaintiff)
                                5 quoting New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1306 (9th Cir. 1989).
                                6         The litigation history of this case reveals Plaintiffs’ true intent, which is not to
                                7 ensure access for disabled persons, but is instead to weaponize and monetize the
                                8 ADA. When confronted with Plaintiffs’ complaint, Defendant revised its Websites.
                                9 In response to Plaintiffs’ untethered-from-reality $73,000 demand, Defendants
                               10 served an Offer of Judgment in excess of Plaintiffs’ statutory damages that also
                               11 included attorney’s fees. Plaintiffs rejected the offers and proceeded with scorched
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 earth litigation tactics intended to drive Defendant’s legal costs up and leverage a
                               13 settlement grossly disproportionate to the case.
        KLINEDINST PC




                               14         Additionally, the evidence is clear that Rutherford constructed A4EA to
                               15 extract countless settlements from California businesses. That is the epitome of
                               16 bad faith and vexatious litigation and demands an award of attorney’s fees against
                               17 Plaintiffs for this conduct. “[T]he existence of bad faith or an improper motive in
                               18 bringing or pursuing an action weighs in favor of an award of fees to a prevailing
                               19 party.” Sophia & Chloe, Inc. v. Brighton Collectibles, Inc., 2019 U.S. Dist. LEXIS
                               20 54576, at *8 (S.D. Cal. Mar. 29, 2019). Accordingly, Plaintiffs’ actions justify an
                               21 award of attorney’s fees under the ADA. Only by imposing attorney’s fees on
                               22 Plaintiffs – the amount of which was significantly increased solely by Plaintiffs’
                               23 conduct – will Plaintiffs take their obligations under Rule 11 seriously.
                               24                3.     Defendant’s Incurred Attorney’s Fees Are Reasonable.
                               25         In determining the amount of reasonable attorney’s fees, this circuit uses the
                               26 lodestar method of determining a reasonable attorney's fee award. Widrig v. Apfel,
                               27 140 F.3d 1207, 1209 (9th Cir. 1998) (citing Hensley v. Eckerhart, 461 U.S. 424, 433,
                               28 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983). The lodestar is calculated by multiplying
                                                                           11                 Case No. 18-CV-00435-JLS (MSB)
                                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                  ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1909 Page 17 of 23




                                1 the number of hours the prevailing party “reasonably” expended in the litigation by
                                2 a “reasonable” hourly rate. Id.
                                3           In support of this Motion, Defendant has submitted the Declaration of Nadia
                                4 P. Bermudez and Lindsey N. Casillas, which not only establishes an imminently
                                5 reasonable discounted hourly rate, but also attaches a detailed itemization of the
                                6 time spent on this case by attaching computerized billing records for this case as
                                7 Exhibit G. A costs bill in the amount of $12,645.73 for this case is attached as
                                8 Exhibit H to the Bermudez Declaration.
                                9           Defendant respectfully request that the Court award the sum of $205,067.50
                               10 as reasonable attorney's fees and $12,615.73 in costs incurred in connection with
                               11 this lawsuit. (Bermudez Decl. at ¶ 25.)
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12                          (a)    The Reasonable Hourly Rate.
                               13           The “reasonable hourly rate is the rate prevailing in the community for similar
        KLINEDINST PC




                               14 work performed by attorneys of comparable skill, experience, and reputation.”
                               15 Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008) (internal
                               16 quotations and citations omitted). “[T]he relevant community is the forum in which
                               17 the district court sits.” Id. As set forth in the Bermudez and Casillas Declaration,
                               18 Ms. Bermudez and Ms. Casillas, accomplished attorneys, have been litigating cases
                               19 for thirty years combined. Further, as set forth in the Declarations of Nadia P.
                               20 Bermudez and Lindsey Casillas, all the work performed by defense counsel was
                               21 necessary and critical to the defense of this matter. At a reduced insurance rate of
                               22 $250 per hour for shareholders, $225 per hour for associates, and $100 per hour for
                               23 a paralegal, the rates sought are extremely reasonable. (Bermudez Decl., ¶¶ 14-18;
                               24 Casillas Decl., ¶ 3.) Defense counsel's rates on this matter were discounted
                               25 insurance rates; however, the court can consider awarding a higher rate to match
                               26 market rate commensurate with their experience. Plaintiffs should not get the
                               27 benefit of Defendant’s prudent decision to purchase insurance.
                               28 / / /
                                                                                   12                  Case No. 18-CV-00435-JLS (MSB)
                                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                     ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1910 Page 18 of 23




                                1           In Chamberlin v. Charat, 2017 U.S. Dist. LEXIS 141166, at *2 (S.D. Cal.
                                2 Aug. 31, 2017), the court found that $500 per hour was reasonable for partners as of
                                3 2017. In NuVasive, Inc. v. Madsen Med., Inc., 2016 U.S. Dist. LEXIS 86870, 2016
                                4 WL 5118325, at *4 (S.D. Cal. 2016) the Court found that $500 hourly rate for
                                5 attorney with over ten years’ experience was reasonable in breach of contract action.
                                6 In Nguyen v. HOVG, LLC, 2015 U.S. Dist. LEXIS 124019 at *3 (S.D. Cal. 2015),
                                7 the Court found that as of 2015, $450 per hour was the reasonable hourly rate for
                                8 FDCPA-related litigation by a senior partner. Accordingly, Ms. Bermudez and Ms.
                                9 Casillas’ hourly rate at $250 (based on a discounted insurance rate) is very fair.
                               10                          (b)    Reasonable Number Of Hours and Costs Expended.
                               11           As noted, Plaintiffs’ litigation tactics resulted in significant attorney’s fees
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 and costs being expended by Evans Hotels. The hours and costs expended by
                               13 Defendant’s counsel in this case, filed more than two and a half years ago were both
        KLINEDINST PC




                               14 necessary and reasonable. Plaintiffs took 10 depositions in this case and have
                               15 aggressively litigated this case—even after Rutherford’s numerous shocking
                               16 admissions of bad faith were made at his deposition on October 16 and 19, 2018.
                               17           As discussed in Section IV.A.2 above, the work performed by Defendant’s
                               18 counsel was necessary and appropriate given the aggressive litigation of this case by
                               19 Plaintiffs. As described in the Bermudez Declaration, Defendant’s total hours of
                               20 867.4 hours of work on this case since its inception is highly reasonable. (Bermudez
                               21 Decl., ¶¶ 19-21.)
                               22           B.      Alternatively, This Court Can and Should Award Sanctions To
                               23                   Defendant.
                               24           Alternatively, Defendant requests that this Court impose sanctions against
                               25 Plaintiffs pursuant to 28 U.S.C § 1927 or this Court’s inherent powers. Each is an
                               26 independent justification for awarding Defendant all of its reasonable attorney’s
                               27 fees.
                               28 / / /
                                                                                   13                  Case No. 18-CV-00435-JLS (MSB)
                                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                     ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1911 Page 19 of 23




                                1                   1.     28 U.S.C § 1927 Justifies An Award Of All Fees.
                                2           “Any attorney . . . who so multiplies the proceedings in any case
                                3 unreasonably and vexatiously may be required by the court to satisfy personally the
                                4 excess costs, expenses, and attorney’s fees reasonably incurred because of such
                                5 conduct.” 28 U.S.C. § 1927. Sanctions under section 1927 require a showing of at
                                6 least recklessness, or conduct tantamount to bad faith. Fink v. Gomez, 239 F.3d 989,
                                7 993 (9th Cir. 2001). “Bad faith is present when an attorney knowingly or recklessly
                                8 raises a frivolous argument or argues a meritorious claim for the purpose of
                                9 harassing an opponent. Tactics undertaken with the intent to increase expenses may
                               10 also support a finding of bad faith.” New Alaska Dev. Corp. v. Guetschow, 869 F.2d
                               11 1298, 1306 (9th Cir. 1989) (internal quotation marks and citations omitted). See also,
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 Advocates for Individuals with Disabilities, LLC v. MidFirst Bank, 2018 U.S. Dist.
                               13 LEXIS 123795, at *12-13 (D. Ariz. July 24, 2018)(imposing § 1927 sanctions on a
        KLINEDINST PC




                               14 serial ADA plaintiff for similar conduct as in this case).
                               15           There is ample legal and factual support that Section 1927 reaches the
                               16 continuation of Plaintiffs’ conduct in this case. First, the Court found that A4EA
                               17 was a sham and that this case had been litigated even after the court described
                               18 Plaintiffs’ case as an “unflinching pursuit of what may be a moot controversy.” As
                               19 stated by the United States Supreme Court, an attorney acts in bad faith when he or
                               20 she “practices a fraud upon the court” or “delays or disrupts the litigation.” See
                               21 Chambers v. NASCO, Inc., 501 U.S. 32, 46, 111 S. Ct. 2123, 115 L. Ed. 2d 27
                               22 (1991).
                               23           In Advocates for Individuals with Disabilities, LLC v. MidFirst Bank, 2018
                               24 U.S. Dist. LEXIS 123795, at *12-13 (D. Ariz. July 24, 2018), a serial ADA
                               25 plaintiff’s (like Rutherford’s) actions warranted sanctions against him under 28
                               26 U.S.C. § 1927 for bad faith prolongation of the proceedings. “His tactics had the
                               27 sole purpose of increasing the expense of this litigation—to drive up its nuisance
                               28 / / /
                                                                                   14                  Case No. 18-CV-00435-JLS (MSB)
                                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                     ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1912 Page 20 of 23




                                1 value so he could unethically extort excessive and unreasonable attorney fees for
                                2 himself.” Id.3
                                3          Thus, Plaintiffs and/or their counsel should be sanctioned pursuant to § 1927.
                                4                 2.     Plaintiffs Continuation Of This Case After It Was Filed Was
                                5                        Frivolous And Filed For An Improper Purpose.
                                6          As discussed above, “Bad faith is present when an attorney knowingly or
                                7 recklessly raises a frivolous argument or argues a meritorious claim for the purpose
                                8 of harassing an opponent.”
                                9          Here, the Court said: “While the volume of Mr. Rutherford’s filings and his
                               10 ‘tacking on state law claims for Unruh damages to his federal ADA complaints’ may
                               11 reveal a profit motive…, the Court is more troubled by Mr. Rutherford’s unflinching
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 pursuit of what may be a moot controversy.” [ECF, p. 37:20-23.]
                               13          Earlier this year, Judge Otis D. Wright of the Central District of California took
        KLINEDINST PC




                               14 note of Rutherford and his counsel’s tactics:
                               15          Rutherford has filed more than 10 cases within the last twelve months,
                                           and is considered a high-frequency litigant under California law. …
                               16
                                           Rutherford’s cases include nearly identical complaints and subsequent
                               17          filings, with billing records that reflect the use of templates. Notably,
                                           Rutherford’s attorneys’ have filed thousands of ADA cases in this
                               18
                                           district using “carbon-copy complaints and ‘entirely boilerplate’
                               19          litigation.”
                               20
                               21
                               22   3
                                      Similarly, in In Harrell v. Hornbrook Cmty. Servs. Dist., 2018 U.S. Dist. LEXIS
                               23   25351, at *26 (E.D. Cal. Feb. 15, 2018), the Court imposed Section 1927 sanctions,
                                    similarly holding that “plaintiff, a serial litigator who knew better, continued
                               24   prosecution of this lawsuit after a time it became unreasonable to do so, and in bad
                               25   faith, i.e., he intentionally flouted a court order designed to get the case on a
                                    reasonable track for ultimate adjudication and vexatiously multiplied the
                               26   proceedings herein . . . In the process he not only prejudicially impacted the
                               27   Hornbrook defendants, he also took unnecessarily of the court's time which could
                                    have been much better spent on reasonable litigants trying to move their matters to
                               28   resolution who deserved the time spent here to be spent on their cases.”
                                                                                 15                Case No. 18-CV-00435-JLS (MSB)
                                        MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                   ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1913 Page 21 of 23




                                1 (James Rutherford v. JJ’s Mkt. & Liquor (C.D. CA February 21, 2020) 2020 U.S.
                                2 Dist. LEXIS 31164, *16-17, 2020 WL 883220.)
                                3           Judge Wright’s colleague, Judge Jesus G. Bernal was similarly troubled by
                                4 Rutherford’s tactics, noting that he lacked standing in an ADA claim in a ruling
                                5 from May 6, 2020): “Plaintiff’s allegations lack the specificity... Because Plaintiff
                                6 fails to properly allege that the violation interfered with his access to the Restaurant
                                7 or his enjoyment of the Restaurant, he lacks standing to pursue a claim for the
                                8 alleged violation.” (James Rutherford v. Boman (C.D. Cal., May 6, 2020) 2020 U.S.
                                9 Dist. LEXIS 129044, *10.) Judge Bernal ruled against Rutherford again on the
                               10 issue of standing the same day in Rutherford v. Dinh (C.D. Cal., May 6, 2020) 2020
                               11 U.S. Dist. LEXIS 129798, *8-9.
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12           Thus, the record as a whole therefore “might indicate an intent to harass
                               13 defendants.” Strojnik v. IA Lodging Napa First LLC, 2020 U.S. Dist. LEXIS 95738,
        KLINEDINST PC




                               14 at *32 (N.D. Cal. June 1, 2020).
                               15                   3.     The Complaint’s Factual Contentions of Purported
                               16                          “Disability” Were Made To Harass Defendant.
                               17           As set forth above, Rutherford’s factual allegations regarding his purported
                               18 disabilities lacked any good faith evidentiary support and were made purely to vex
                               19 and harass the Defendant in this case. (See, Section II.C above.)
                               20           The pervasiveness of Plaintiffs’ pleading flaws, coupled with their refusal to
                               21 correct the issues, suggest that he may be deliberately evading the kind of scrutiny
                               22 applied by the courts. Strojnik v. IA Lodging Napa First LLC, 2020 U.S. Dist.
                               23 LEXIS 95738, at *32-33 (N.D. Cal. June 1, 2020).
                               24           Accordingly, sanctions against Plaintiffs and/or their counsel are required to
                               25 curtail this frivolous, fraudulent and harassing conduct.
                               26 / / /
                               27 / / /
                               28 / / /
                                                                                   16                  Case No. 18-CV-00435-JLS (MSB)
                                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                     ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1914 Page 22 of 23




                                1                   4.     Sanctions Are Appropriate Under This Court’s Inherent
                                2                          Powers.
                                3           Under the Court’s inherent power, “every federal court” may sanction
                                4 “abusive litigation practices.” Marrama v. Citizens Bank of Massachusetts, 549 U.S.
                                5 365, 127 S.Ct. 1105, 1112, 166 L. Ed. 2d 956 (2007). “At the very least, the inherent
                                6 power must continue to exist to fill in the interstices.” Chambers v. NASCO, Inc.,
                                7 501 U.S. 32, 46-47, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991). In Chambers, the
                                8 Court left “no question that a court may levy fee-based sanctions when a party has
                                9 acted in bad faith, vexatiously, wantonly, or for oppressive reasons, delaying or
                               10 disrupting litigation, or has taken actions in the litigation for an improper purpose.”
                               11 Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001). “For purposes of imposing
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12 sanctions under the inherent power of the court, a finding of bad faith ‘does not
                               13 require that the legal and factual basis for the action prove totally frivolous; where a
        KLINEDINST PC




                               14 litigant is substantially motivated by vindictiveness, obduracy, or mala fides, the
                               15 assertion of a colorable claim will not bar the assessment of attorney’s fees.’” Fink,
                               16 239 F.3d at 992. Sanctions are available for a variety of types of willful actions,
                               17 including recklessness when combined with an additional factor such as
                               18 frivolousness, harassment, or an improper purpose. “Therefore, we hold that an
                               19 attorney’s reckless misstatements of law and fact, when coupled with an improper
                               20 purpose, such as an attempt to influence or manipulate proceedings in one case in
                               21 order to gain tactical advantage in another case, are sanctionable under a court’s
                               22 inherent power.” Fink, 239 F.3d at 994.
                               23           As discussed above, Plaintiffs’ history of bad faith litigation in this case, this
                               24 District and in the other federal courts in California show conclusively that Plaintiffs
                               25 have filed and litigated this case in bad faith, with an intent to harass Evans Hotels.
                               26 This Court needs no more to impose sanctions pursuant to its inherent powers.
                               27 / / /
                               28 / / /
                                                                                   17                  Case No. 18-CV-00435-JLS (MSB)
                                          MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                     ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
                           Case 3:18-cv-00435-JLS-MSB Document 103-1 Filed 09/17/20 PageID.1915 Page 23 of 23




                                1                                     V.      CONCLUSION
                                2            For the foregoing reasons, Defendant requests that this Court award
                                3 Defendant $205,067.50 in reasonable attorney’s fees and $12,615.73 in costs under
                                4 the ADA or alternatively, as sanctions pursuant to 28 U.S.C § 1927 or the Court’s
                                5 inherent powers.
                                6                                           KLINEDINST PC
                                7
                                8
                                                                            By:
                                9 DATED: September 17, 2020                             /s/: Nadia P. Bermudez
                                                                                  Nadia P. Bermudez
                               10                                                 Lindsey N. Casillas
                               11                                                 Attorneys for Defendant EVANS
                                                                                  HOTELS, LLC
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                               12   18748725.1

                               13
        KLINEDINST PC




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                                  18                  Case No. 18-CV-00435-JLS (MSB)
                                         MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION FOR ATTORNEY'S FEES OR IN
                                                    ALTERNATIVE, SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND COURT'S INHERENT POWERS
